Citation Nr: 1608575	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-31 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as depression and anxiety, to include as secondary to service-connected lower back disability and radiculopathy of the right lower extremity.

2.  Entitlement to a rating in excess of 40 percent for a lower back disability, characterized as neuromuscular low back condition due to residuals of a stab wound with peripheral neuropathy.

3.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1968 until February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction is with the RO in Boston, Massachusetts. 

In an August 2013 decision, the Board denied the Veteran's claim for service connection for throat cancer.  The Veteran's claims for service connection for a psychiatric disorder and for an increased rating for his service-connected lower back disability were remanded for additional development.  The case has since been returned to the Board for further appellate review.

With regard to the Veteran's claim of entitlement to service connection for depression and anxiety, the Board finds that the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) is applicable.  In Clemons, the Court held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  23 Vet. App. 1 (2009).  Thus, the Veteran's claim for service connection for depression and anxiety is deemed to include any acquired psychiatric disability, and has been re-characterized as reflected on the Title page of this instant document.

In his August 2009 substantive appeal, the Veteran asserted that his lower back disability prevented him from maintaining employment.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.

The issues of entitlement to an increased rating for radiculopathy of the right lower extremity and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with recurrent major depressive disorder and alcohol dependence.  

2.  The competent medical evidence of record shows that the Veteran's psychiatric diagnoses are not etiologically related to a period of active service, or to the Veteran's service-connected lower back disability and radiculopathy of the right lower extremity.

3.  The Veteran's lower back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

4.  The Veteran's lower back disability does not result in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  The criteria for a higher rating for service-connected lower back disability are not met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the Veteran's claims decided in this instant document, VA provided adequate notice in letters sent in June 2008, September 2008, June 2009, and November 2009.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting a claimant in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  With regard to the Veteran's claim for service connection for a psychiatric disorder, VA afforded the Veteran a relevant examination in October 2013.  With regard to the Veteran's increased rating claim for a lower back disability, VA afforded the Veteran relevant examinations in July 2008 and October 2013.  Those examinations described the nature of the Veteran's disabilities, and took into consideration the Veteran's lay statements and relevant medical history.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board also finds compliance with the August 2013 remand directives.  In August 2013, these matters were remanded with instructions to obtain relevant, outstanding VA treatment records; notify the Veteran that he may submit additional lay evidence; schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present psychiatric disability; and to afford the Veteran a VA examination to assess the current severity of his lower back disability.

A review of the Veteran's claims file shows that all required development has been accomplished or attempted in accordance with the Board's remand directives.  VA records have been obtained and associated with the claims file.  The Veteran was notified that he could submit additional evidence in support of his claims.  The Veteran was afforded the requested VA examinations.  There is no indication that there is any relevant evidence outstanding in these claims outside of what has been associated with the record.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

The Veteran seeks entitlement to service connection for a psychiatric disability, claimed as depression and anxiety, which he claims is secondary to his service-connected lower back disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection is warranted for a disability that is aggravated by, proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran has been diagnosed with alcohol dependence in remission.  Compensation will not be paid if a disability is the result of the person's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  So, service connection for the Veteran's substance abuse is not allowable by law unless it is found to be a result of a service-connected disability.

The Veteran's service treatment records (STRs) are silent for any psychiatric complaints, diagnoses, or treatment.  At the October 2013 VA psychiatric examination, the Veteran denied having mental health problems or treatment while on active duty.  

VA medical records show that since 2000 the Veteran has been treated for recurrent major depression and alcohol dependence in remission.  

In a March 2000 VA psychology note, the Veteran first presented for mental health treatment.  At that time, the Veteran reported feeling despondent since he was laid off from his 22 year job as a welding teacher at a vocational high school.  He also reported that his despondency was due to "fluid in the lungs."  The psychologist noted that the Veteran presented to the appointment with alcohol on his breath.  An impression of dysthymic disorder and alcohol dependence was advanced.  

In a June 2001 VA psychology note, the Veteran presented with alcohol on his breath and slurring his words.  At that time the Veteran stated he had ongoing migraine headaches only relieved by drinking, and he attributed the migraines to actions he took under orders while in the military.  No further explanation was provided.  The Veteran reported that he would make suicidal statements at times when he was having a migraine and thinking about his tour of duty.  The Veteran was referred for evaluation for hospitalization for depression with suicidal ideation without plan and alcohol detoxification.  

In a December 2002 VA medication review note, the Veteran was assessed as having dysthymic disorder and alcohol dependence in remission.  The psychiatrist noted that the Veteran became distressed, depressed, and isolated after losing his job.

The Veteran had a negative PTSD screens in September 2011 and June 2012.

In a February 2012 VA mental health treatment record, the Veteran reported that his anxiety, depression, and insomnia were relieved by his current medication regimen.  At that time, he attributed the onset of his mental health problems to being laid off from his job in 2000 that caused him to feel lost and depressed.  He stated that was when he began drinking and he "hit the rocks."

In May 2013, the Veteran presented to a psychiatric hospital for alcohol detox.  At that time, he reported relapsing 18 months prior, with increasing alcohol consumption.  The Veteran attributed his relapse to stressors related to his son's marriage.

The Veteran was afforded a VA psychiatric examination in October 2013.  At that time, the Veteran reported that he currently worked part time in sales.  He reported first being treated for depression in 1999.  The Veteran stated that he first noticed his depression when he lost his job as a welding instructor in 1999, and that his alcohol problems began in 2000 or 2001.  The Veteran attributed his depression to the loss of his job and financial concerns.  

The 2013 examiner diagnosed recurrent major depression and alcohol dependence in early full remission, and assigned a GAF score of 60.  The examiner indicated that the Veteran's diagnoses resulted in occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

The 2013 examiner also noted that, although the Veteran experienced a traumatic event while in service sufficient to meet the PTSD stressor criterion, he did not meet the remaining diagnostic criteria necessary for a diagnosis of PTSD.

Upon review of the Veteran's claims folder and in person examination, the 2013 examiner opined that it was less likely than not that the Veteran's recurrent major depression was caused or aggravated by his service connected lower back disability.  In support of that opinion, the examiner noted that the Veteran reported that being laid off from his job in 1999 and resulting financial stress was the cause of his depression.  At the examination, the Veteran did not attribute his depression to his lower back symptoms.  In addition, the examiner noted that the timeline of the onset of the Veteran's depression did not support a finding that it was related to his service-connected back disability, as the depression did not have its onset until 1999.  The examiner also noted that the Veteran's depression was not aggravated by his back disability, because at the time of the examination the Veteran reported that his depression had decreased in severity. 

The Board finds the October 2013 VA examination report to be highly probative, as the examiner fully considered the Veteran's contentions, medical history, and provide adequate rationales for all medical opinions reached.

In an October 2013 written statement, the Veteran's wife stated that the Veteran was hyper-vigilant due to his military training, that he had a fear of heights, that his alcoholism was triggered by stress and death, and that he occasionally had bad dreams related to his tour of duty as a signal man in the North Atlantic.

The Board acknowledges that the Veteran and his wife have submitted statements that tend to attribute the Veteran's psychiatric diagnoses to a period of active service.  To the extent these lay statements purport to provide a nexus opinion between service and his psychiatric diagnoses, the Board finds the Veteran's statements and those of his wife are not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  

In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  

Also of note is that the Court has explained that non-expert witnesses are competent to report what they observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In light of Davidson, Jandreau, and Layno, the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's current psychiatric diagnoses are caused by events in service, or caused by his lower back disability, is not something that can be determined by mere observation, nor is this question simple.  Determining whether a psychiatric disability, which did not have its onset in service, is otherwise etiologically related to service typically requires a medical opinion by a qualified medical professional.  There is no indication in the record that the Veteran or his wife have the necessary qualifications to provide such an opinion.  As such, the Board finds that the Veteran's statements and those of his wife are insufficient to establish a nexus between the Veteran's currently diagnosed psychiatric disabilities and his period of active service.  Thus, there is no competent evidence relating his psychiatric disabilities to active service.

Moreover, an objective medical opinion is of particular importance in this case in light of the Veteran's conflicting statements regarding the underlying cause of his depression.  Other than statements made in connection with filing his claim for service-connection for a psychiatric disability, the Veteran has consistently attributed his depression to factors other than his lower back disability.  The record shows that the Veteran has repeatedly stated that his depression had its onset with the loss of his job in 1999.  In more recent statements, the Veteran has stated that his depression and anxiety have improved, despite simultaneously stating that his lower back disability has worsened.  

The Board also acknowledges that in the Appellant's Post-Remand Brief, the Veteran's representative has argued that the Veteran has presented sufficient evidence to show that he meets the stressor criterion for a diagnosis of PTSD.  Indeed, this was conceded by the October 2013 VA examiner.  However, the examiner also stated that the Veteran did not meet the other criteria necessary for a diagnosis of PTSD.  Accordingly, the competent medical evidence of record shows that, although the Veteran does meet the stressor Criterion for PTSD, he nevertheless does not meet the full criteria for a PTSD diagnosis. 

In sum, the competent medical evidence of record does not support a finding that the Veteran's psychiatric diagnoses are etiologically related to his period of active service.  The lay testimony submitted that purports to establish a nexus between the Veteran's psychiatric disabilities and a period of active service is not competent for that purpose.  The Board also notes that nothing in the record tends to attribute the Veteran's alcohol dependence to his lower back disability.  To the extent that the Veteran's alcohol dependence could be related to his major depressive disorder, as service-connection is not warranted for recurrent major depressive disorder, service-connection cannot be established for alcohol dependence as secondary to that diagnosis.  Lastly, the Veteran has repeatedly attributed the onset of his psychiatric diagnoses to causes other than his service-connected lower back disability.  Without any competent evidence to establish a causal relationship between the Veteran's psychiatric disabilities and his period of active service, service connection must be denied.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2015).  As the evidence preponderates against the claim, there is no benefit of the doubt to resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

The Veteran filed a claim for an increased rating for his service connected lower back disability in May 2008.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

For increased rating claims, other than appeals of the initial disability rating, "the relevant temporal focus for adjudicating ... is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  In deciding a veteran's increased rating claim, the Board must also consider whether the veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  Id.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015), and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 (2015) state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage and functional loss with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

The provisions of 38 C.F.R. § 4.45 (2015) state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Veteran's lower back disability, characterized as neuromuscular low back condition due to residuals of stab wound with peripheral neuropathy, was originally rated under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5293, which was the old DC for intervertebral disc syndrome.  In September 26, 2003, the regulations for rating disabilities of the spine were again revised, and the diagnostic codes were reclassified, including the reclassified DC 5243 for intervertebral disc syndrome.  68 Fed. Reg. 51454  (Aug. 27, 2003).  The new DC 5243 permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243 (2015). 

The Veteran's claim for an increased rating was received in May 2008, thus, his back disability will be evaluated under the current General Rating Formula for Diseases and Injuries of the Spine which, as noted, became effective in 2003.  38 C.F.R. 4.71a, Diagnostic Codes (DC) 5235-5243.  Under the general rating formula, a 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the rating criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Id.

Note five provides that, for VA compensation purposes, unfavorable ankylosis is a disability in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DC 5235-5243 (2015).

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2015).  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

For the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at n.1.  
 
The Veteran's back disability is currently evaluated as 40 percent disabling. The Board will evaluate the Veteran's lower back disability under both the General Rating Formula for Diseases and Injuries of the Spine (DCs 5235-5243) and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243) to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015).  

Private radiologic testing results from July 2008 showed disc space narrowing at L5-S1 and L4-5.  There was no spondylolysis or spondylolisthesis.  An impression of degenerative change was advanced.

The Veteran was afforded a VA back examination in July 2008.  The examiner noted a current diagnosis of intervertebral disc syndrome with traumatic loss of the superficial cutaneous nerves of the right lateral thigh at L3-L4 area, with residual scar and peripheral nerve disease characterized by symptoms of numbness, burning, and pinching sensations with pain on the right thigh; and degenerative arthritis of the lumbar spine.  The Veteran reported that the right thigh pain occurred one to two times a day and was relieved by rest.  Due to the pain, the Veteran reported that he had to begin working part time.  

Upon physical examination, the Veteran's posture and gait were normal, although the Veteran had difficulty standing on his right leg for more than 30 seconds.  There was tenderness in the lower lumbar and middle lumbar paraspinal muscles, but no radiating pain or muscle spasm.  There was no ankylosis.  

Upon range of motion testing, flexion ended at 80 degrees, extension ended at 30 degrees, right and left lateral flexion ended at 30 degrees, and right and left lateral rotation ended at 30 degrees.  Pain was noted at right rotation at 30 degrees.  After repetitive use there was pain, fatigue, weakness, and lack of endurance without incoordination.  

Upon lumbosacral examination, there was a sensory defect on the right lateral thigh, which implicated the right spinal L4 area.  There was no motor weakness detected.  Reflexes were normal except the left knee, which was +1.  The external cutaneous nerve of the thigh appeared to be at the area involved at L3-L4.  Upon neurologic examination, the peripheral nerve showed impaired right lateral thigh sensation.  There was no abnormal motor function.  Radiographic testing of the lumbar spine revealed degenerative changes.  

The Veteran's back disability was evaluated by a private chiropractor in June 2009.  At that time the Veteran's chief complaint was low back pain that radiated to his right thigh.  The foci of the lumbar pain were at the lumbar fourth and fifth spinal levels, characterized as burning and pinching pain.  The Veteran reported that standing, sitting, or walking longer than thirty minutes exacerbated the pain.  
Upon orthopedic examination the Veteran's gait was altered with anterior right antalgic posturing due to pain.  Range of motion testing showed flexion ending at 45 degrees, extension ending at 20 degrees, left rotation ending at 15 degrees, right rotation ending at 10 degrees, left lateral flexion ending at 15 degrees, and right lateral flexion ending at 5 degrees.  Discomfort was noted throughout the examination, however there were no findings regarding the additional functional limitations due to pain.

Further orthopedic testing indicated right sacro-iliac derangement with right hip and pelvic implications.  There was hypoesthesia over the third, fourth, and fifth lumbar spinous processes attributed to an aberration of the lumbar vertebrae.  There was also severe atrophy of the right gluteal complexes, right leg bicep and right quadriceps indicative of extreme right lower extremity disuse atrophy.

The Veteran was afforded a VA back examination in October 2013.  At that time, the Veteran reported a worsening of a burning pain in his right thigh that limited his ability to stand.  After 45 minutes of standing, the Veteran reported that he would get a flare-up characterized by increased burning pain of his right thigh.  The Veteran reported that he currently worked part time in sales.  He stated that he felt he could not work for longer than three hours per day due to his right thigh pains.  

Upon range of motion testing, the Veteran's forward flexion ended at 70 degrees, with objective evidence of painful motion at 60 degrees.  Extension ended at 10 degrees, with evidence of painful motion at 10 degrees.  Right lateral flexion ended at 20, with evidence of painful motion at 20 degrees.  Left lateral flexion ended at 20 degrees, with evidence of painful motion at 20 degrees.  Right lateral rotation ended at 25, with no objective evidence of painful motion.  Left lateral rotation ended at 25 degrees, with no objective evidence of painful motion.  The Veteran did not have additional limitation in range of motion following repetitive-use testing.  The Veteran's functional loss was caused by pain on movement; disturbance of locomotion; and interference with sitting, standing and/or weight-bearing.  The Veteran did not have any incapacitating episodes, and did not require assistive devices.

The Veteran did not have localized tenderness or pain of the back upon palpation.  There was no guarding or muscle spasm of the thoracolumbar spine.  The Veteran had normal strength in hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension.  There was no evidence of muscle atrophy.  The Veteran's reflexes were normal.  Upon sensory exam, the Veteran's right anterior thigh had decreased sensation to light tough, all other findings were normal.  Upon diagnostic testing, arthritis of the spine was noted, with narrowing disc spaces.  There was also straightening of the lumbar lordosis.

The October 2013 VA back examiner noted that the Veteran's back disability impacted his ability to work more than three hours standing, however the examiner stated that the Veteran's back condition did not render him unemployable.  The examiner noted that the Veteran was able to do part-time standing work, and would likely be able to do longer shifts if he had a desk job.  The examiner also noted that the Veteran was able to drive, and did not require the use of assistive devices.  

As to the Veteran's claim for an increased rating for his lower back disability, the Board finds that the October 2013 VA examination is adequate and probative.  The examiner considered the Veteran's statements, the Veteran's medical history, and the examination report included sufficient information to allow the Board to adjudicate the issue.

Upon review of the record for the relevant period on appeal, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his lower back disability under either the General Rating Formula for Disease and Injuries of the Spine, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. §4.71a DC 5243(2015).  

To qualify for a 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's lower back disability must be characterized by unfavorable ankylosis of the entire thoracolumbar spine.  To qualify for a 100 percent rating, there must be unfavorable ankylosis of the entire spine.  The evidence of record shows that the Veteran's lower back disability is not characterized by ankylosis of the thoracolumbar spine, or of the entire spine, and therefore entitlement to a higher rating under the General Rating Formula is not warranted.  Id.

To qualify for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Veteran's lower back disability must result in incapacitating episodes having a total duration of at least 6 weeks during the past twelve months.  The evidence of record shows that the Veteran's lower back disability has never resulted in an incapacitating episode.  Therefore, he does not meet the schedular criteria for an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Id.

Additionally, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, no higher rating is available due to functional loss.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Moreover, the evidence of record also does not show that the Veteran's lower back disability is exceptional such that the schedular rating criteria are inadequate.  To the extent that the Veteran has testified that he has to work part time due to right leg pain, the Board notes that this symptom is associated with his service-connected radiculopathy of the right lower extremity, which is addressed in the Remand portion of this document.  There are higher ratings available for his lower back disability; however, the Veteran does not meet the criteria for those higher ratings.  Therefore, the Board finds that the Veteran's disability picture is not exceptional or unusual and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2015).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for the Veteran's lower back disability and the claim for increase must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.71a DC 5243 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected intervertebral disc syndrome and radiculopathy of the right lower extremity is denied.

Entitlement to an increased rating for intervertebral disc syndrome is denied.


REMAND

Although further delay is regrettable, the Board finds that an additional remand is necessary as to the Veteran's remaining claims on appeal.

During the pendency of the appeal, in a November 2013 rating decision, the RO granted service-connection for radiculopathy of the right lower extremity and assigned a 20 percent disability rating under 38 C.F.R. § 4.124a DC 8520 (2015).  Although the Veteran has not filed a notice of disagreement with that decision, the issue of entitlement to an increased rating for service-connected radiculopathy of the right lower extremity is properly before the Board as it was granted during the pendency of the appeal in direct connection with his claim for an increased rating for a lower back disability-specifically for increased right leg pain due to his lower back disability.

At the outset, the Board notes that under 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Under DC 8520, a 60 percent disability rating is warranted for severe paralysis of the sciatic nerve, with marked muscular atrophy.  Id.  

At the October 2013 VA back examination, the Veteran was assessed as having symptoms due to radiculopathy in the form of mild, constant right lower extremity pain; moderate, intermittent right lower extremity pain; moderate paresthesias and/or dysesthesias of the right lower extremity; and severe numbness of the right lower extremity.  Overall, the Veteran's right lower extremity was assessed as having moderate radiculopathy due to involvement of L2/L3/L4 nerve roots.  

While the Board has found the October 2013 VA back examination to be adequate for the purposes of evaluating the current severity of the Veteran's lower back disability, it is inadequate for the purposes of evaluating the Veteran's radiculopathy.  To this end, the Board notes that the 2013 examiner indicated that the Veteran's radiculopathy was moderate, without evidence of muscle atrophy.  This finding is contrary to the finding of June 2009 private chiropractor who assessed the Veteran as having extreme right lower extremity disuse atrophy.  Upon remand, it is necessary to secure an addendum opinion that considers and reconciles the findings of June 2009 private chiropractor.

As the Veteran is seeking entitlement to TDIU based on the work restrictions due to nerve pain in his right leg, the claim for TDIU is inextricably intertwined with the issue of entitlement to an increased rating for service-connected radiculopathy of the right lower extremity.  Therefore, this issue cannot be adjudicated at this time.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, on remand, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA medical records and associate them with the claims file.  Request authorization from the Veteran to obtain any outstanding, relevant private treatment records and associate those records, if any, with the claims file.

2.  Then, schedule the Veteran for a new examination.  The claims file, to include a copy of this REMAND, must be made available to the examiner, and review of such must be noted in the examination report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for all opinions is required.

Upon completion of the foregoing, the examiner should report all findings related to the severity of the Veteran's current right lower extremity radiculopathy, and provide an opinion regarding the current severity of the Veteran's radiculopathy of the right lower extremity that addresses the conflicting findings of the June 2009 private chiropractor.  If those findings are determined to be inaccurate or no longer applicable, a full rationale must be provided as to why.  

3.  After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


